          Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE BOND,                                    :
     Petitioner,                               :
                                               :
                        v.                     :       CIVIL ACTION NO. 02-CV-8592
                                               :
JEFFREY BEARD, et al.,                         :
     Respondents.                              :

                                        MEMORANDUM

ROBRENO, J.                                                                    APRIL 19, 2021

       Pro se Petitioner Jesse Bond, a prisoner in state custody serving a life sentence for first-

degree murder, has filed a Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b). (See

ECF No. 114.) Bond seeks to reopen the judgment denying his Petition for Writ of Habeas

Corpus filed pursuant to 28 U.S.C. § 2254 with respect to his judgment of conviction.

Respondents filed an opposition to Bond’s Motion, (see ECF No. 115), and Bond subsequently

filed a reply, (see ECF No. 116). Also before the Court is Bond’s Request for Permission to

Amend his Reply (ECF No. 118). 1 Because Bond’s Motion for Relief from Judgment Under

Fed. R. Civ. P. 60(b) must be deemed to be an unauthorized second or successive habeas petition

over which this Court lacks jurisdiction, the Motion will be dismissed. Bond’s Request for

Permission to Amend (ECF No. 118) will be granted.

I.     BACKGROUND

       The procedural history and factual background of Bond’s conviction is fully set forth in

the Memorandum and Order prepared by the Honorable John P. Fullam, Senior United States

District Judge. (ECF No. 65.) Accordingly, the Court outlines only the information necessary to


1
  The Court has also reviewed Petitioner’s Notice of Moral Necessity (ECF No. 119) in which
he disclosed that he initiated a criminal action against an assistant district attorney regarding his
underlying prosecution.
           Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 2 of 7




place the instant Motion in context. In 1993, Petitioner was convicted of first-degree murder for

shooting a victim during the course of a robbery of a fast-food establishment in 1991. 2 Bond v.

Beard, Civ. A. No. 02-08592, 2006 WL 1117862, at *1 (E.D. Pa. Apr. 24, 2006). Bond was

subsequently sentenced to death for this crime. Id. After exhausting his appeals and applications

for relief in state courts, all of which denied his requests, Bond filed a petition for a writ of

habeas corpus relief under 28 U.S.C. § 2254. Id. Upon review of the petition, Judge Fullam

denied habeas relief as to Bond’s conviction, but granted it as to his death sentence. Id. at *9-10

(holding that Petitioner received ineffective assistance of counsel during the penalty phase of

his trial because counsel failed to conduct a reasonable investigation into mitigating factors).

Judge Fullam vacated Bond’s death sentence and remanded the case to state court for further

proceedings. Id. at 10. The United States Court of Appeals for the Third Circuit affirmed this

decision on appeal. Bond v. Beard, 539 F.3d 256, 292 (3d Cir. 2008). On remand, Bond was

resentenced to life in prison. See Bond v. Sec’y Pa. Dep’t of Corr., No. 13-1858, slip op. at 1 (3d

Cir. Feb. 18, 2014).

         In the current Motion, Bond seeks relief pursuant to Rule 60(b). He asserts that his

“motion is properly before the Court under 60(b), [because] it calls into question just the matter

of subject-matter jurisdiction and [a] defect in the integrity of the habeas proceeding.” (ECF No.

114 at 9.) 3 Bond argues that this is a “true 60(b) motion” because he asserts a “defect in the

integrity of the habeas proceeding” and not a claim of error in his state court conviction. (Id.)



2
  During a two-week period in 1991, Bond and another individual committed three such
robberies. During each robbery, Bond shot someone. Two of the victims died and the third
was badly injured. Petitioner was tried separately for the three crimes and was convicted of
second-degree murder, first-degree murder, and attempted murder, respectively. The present case
involves only the conviction for first-degree murder. See Bond, 2006 WL 1117862, at *1.
3
    The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                   2
          Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 3 of 7




Specifically, Bond argues that at no point since his arrest in 1991 through the filing of this

Motion in 2020, has he ever “been provided with a copy of an affidavit of probable cause” for

his arrest in the underlying criminal matter. (Id.) Bond details a number of attempts he has

made to obtain a copy, and argues that his efforts demonstrate that the document does not exist.

(Id. at 11.) He further claims that because a “sufficient affidavit, complaint, or information” is

lacking in this case, all prior proceedings are rendered void for lack of jurisdiction and therefore

his case should be dismissed. (Id. at 11-13.) Additionally, Bond attacks alleged actions by his

trial counsel, James Bruno, and the trial court itself, which Bond claims prevented him from

proceeding with counsel of his choice at trial in violation of his Sixth Amendment right. (Id. at

15-19.) Additionally, Bond also seeks to challenge the voluntariness of the inculpatory “false”

statement he provided, alleging fraud on the part of a detective and an assistant district attorney

involved in his criminal proceeding, and asserting that the statement should have been

suppressed at trial. (Id. at 20-23.)

II.    STANDARDS

       A.      Federal Rule of Civil Procedure 60

       Federal Rule of Civil Procedure 60(b) provides as follows:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have
       been discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an
       earlier judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or
       (6) any other reason that justifies relief.




                                                  3
          Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 4 of 7




Fed. R. Civ. P. 60(b). Rule 60(c) in turn provides the timing within which a Rule 60(b) motion

must be made: either within a year of the entry of order or judgment from which the motion

seeks relief if the motion is made pursuant to Rule 60(b)(1), (2), or (3), or “within a reasonable

time” if the motion is made under any other provision. Fed. R. Civ. P. 60(c).

       B.      Second or Successive Habeas Petitions

       Because this is a federal habeas action, the Court must evaluate whether the Rule 60(b)

Motion is actually an unauthorized second or successive habeas petition. That is because the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in relevant part at

28 U.S.C. § 2244(b), mandates that before a state prisoner may file a second or successive

habeas petition in which he challenges a judgment of sentence that he previously challenged in a

federal habeas action, he must first obtain an order from the appropriate court of appeals

authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A); see, e.g.,

Magwood v. Patterson, 561 U.S. 320, 330-31 (2010); United States v. Winkelman, 746 F.3d 134,

135 (3d Cir. 2014); In re Pendleton, 732 F.3d 280, 282 (3d Cir. 2013) (per curiam). Importantly,

AEDPA’s allocation of “gatekeeping” responsibilities to the courts of appeals has divested

district courts of jurisdiction over habeas applications that are second or successive. See, e.g.,

Burton v. Stewart, 549 U.S. 147 (2007). A habeas petitioner cannot avoid AEDPA’s second or

successive gatekeeping mechanism by raising habeas claims in a filing that he designates as a

Rule 60(b) motion. Brian R. Means, FEDERAL HABEAS MANUAL § 11:42, Westlaw

(database updated May 2019) (a habeas petitioner “is not permitted to circumvent AEDPA’s

second or successive petition requirements simply by labeling the petition or motion as

something other than what it is.”).




                                                  4
          Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 5 of 7




       In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court addressed

the circumstances in which the utilization of Rule 60(b) is “inconsistent with” AEDPA’s second

or successive petition requirements and, as a consequence, not available to a state prisoner

seeking habeas relief. 4 It explained that a Rule 60(b) motion must be construed as a “second or

successive habeas corpus application” when it advances one or more “claims.” Id., 545 U.S. at

531-32 (quoting § 2244(b)(1) and (2)). “In most cases,” the Supreme Court observed,

“determining whether a Rule 60(b) motion advances one or more ‘claims’ will be relatively

simple.” Id. at 532. “A motion that seeks to add a new ground for relief . . . will of course

qualify.” Id. The Supreme Court further instructed that a petitioner is also advancing a habeas

claim in a Rule 60(b) motion if he “attacks the federal court’s previous resolution of a claim on

the merits, since alleging that the court erred in denying habeas relief on the merits is effectively

indistinguishable from alleging that the movant is, under the substantive provisions of the

statutes, entitled to habeas relief.” Id. (footnote omitted). Similarly, a motion that seeks to

present newly discovered evidence in support of a claim that was previously denied represents a

habeas claim. Id.

       In contrast, a motion is a “true” Rule 60(b) motion if it challenges a procedural ruling

made by the district court that precluded a merits determination of the habeas petition, or

“challenges a defect in the integrity of the federal habeas proceedings,” such as an assertion that

the opposing party committed fraud upon the court. Id. at 532 and n.4.

III.   DISCUSSION



4
  “Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas corpus proceedings
under 28 U.S.C. § 2254 only ‘to the extent that [it is] not inconsistent with’ applicable federal
statutory provisions and rules.’” Gonzalez, 545 U.S. at 529 (footnote omitted, bracketed text
added by Supreme Court) (quoting what is now Rule 12 of the Rules Governing Section 2254
Cases).

                                                  5
          Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 6 of 7




       Because, pursuant to 28 U.S.C. § 2244(b)(2), a federal court does not possess jurisdiction

to review an unauthorized second or successive habeas petition cloaked as a Rule 60(b) Motion,

the threshold question before the Court is whether Bond’s Rule 60(b) motion is a true Rule 60(b)

motion, or, in reality, a successive habeas petition. The answer to this question is clear – Bond’s

Rule 60(b) motion can only be viewed as a successive habeas petition. Because the Court

decided all of Bond’s habeas issues on the merits – and granted the petition with regard to his

death sentence – he cannot be challenging a procedural ruling that prevented a merits

adjudication of his habeas petition with respect to his conviction. Rather, he makes several

arguments all of which constitute attacks on the underlying criminal proceeding and his trial –

specifically, that the trial court lacked subject matter jurisdiction, that he was not permitted

counsel of his choice, there was fraud by witnesses and the assistant district attorney, and his

counsel was ineffective. In short, all of Bond’s Rule 60(b) arguments are in fact claims that his

constitutional rights were violated in the state court criminal proceedings.

       However, Bond makes no meritorious arguments that the federal habeas proceedings

were faulty. None of the arguments proffered by Bond in the present Motion constitute a proper

basis for relief under Rule 60(b), including his argument that this Court lacked jurisdiction over

Bond’s federal habeas petition because Bond never received a copy of an affidavit of probable

cause for his arrest in the underlying criminal matter. Therefore, the Motion must be construed

as an unauthorized second or successive habeas petition because Bond’s argument that this Court

lacked subject matter jurisdiction due to the probable cause affidavit issue is wholly without

merit and his challenges to his judgment of conviction are clearly habeas claims. Because he has

not received authorization from the Court of Appeals to file another federal habeas petition in

order to attack that judgment of conviction, this Court lacks jurisdiction to consider those claims.



                                                  6
         Case 2:02-cv-08592-ER Document 120 Filed 04/19/21 Page 7 of 7




       An appropriate Order dismissing the Rule 60(b) Motion for lack of jurisdiction and

finding no probable cause to issue a certificate of appealability follows. Bond’s Request for

Permission to Amend his Reply (ECF No. 118) will be granted.

                                             BY THE COURT:


                                             ___________________________________
                                             EDUARDO C. ROBRENO, J.




                                                7
